DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal filed on November 29, 2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767                                                                                                                                                                                                        
Claim Interpretation
	The instant claims recite the ratio of the total weight of the first filler to the total weight of the second filler in conjunction with the terms “at most” and “at least”.  Based on the reading of the original specification and the dependent claims, the term “at most” is interpreted as referring to the highest amount of the first filler that can be present and the term “at least” is being interpreted as referring to the smallest amount of the first filler that can be present, relative to the second filler.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gros (EP 971007) in view of Wallace (US Pat. 4,228,055) as evidenced by Rhoplex AC 1230M Acrylic Emulsion (https://www.dow.com/en-us/pdp.rhoplex-ac-1230m-acrylic-emulsion.177859z.html).  Note:  A machine translation is being used for EP 971007.
Considering Claims 1-7 and 16:  Gros teaches a coating composition comprising a binder resin (¶0001), that is preferably an all acrylate resin (¶0066); a first filler that is preferably a vinylidene/chloride-acrylonitrile copolymer (¶0070); and a second filler that is a mixture of mica (¶0070) and an optional expanded perlite (claim 8), where the lightweight filler is present in an amount of 0.15 to 5 weight percent of the composition (¶0066) and the mica is present in an amount of 5 to 30 weight percent (¶0066).  The second filler requires at least one second filler  and the second filler comprises expanded glass particles and thus the claim allows for the second filler to comprise other components.  Mica and perlite are both lightweight inorganic fillers, and are being considered to together read on the claimed at least one second filler.
	Gros teaches an example where the amount of mica is 16.8 weight percent and the amount of expanded polymer particles to be 1.53 weight percent.  This provides a ratio of the first filler to the second filler of 1:11 before the addition the perlite.  The addition of the perlite would only raise the amount of second filler and thus the composition would maintain a ratio within the claimed range.
	Gros teaches that Wallace provides technical background for the claimed invention.  Wallace teaches using AC 1230 as the binder for the coating (Example I).  AC 1230 has a glass transition temperature of 8 ºC (Rhoplex AC 1230M Acrylic Emulsion).  It would have been obvious to a 
Considering Claim 8:  Gros does not discuss the ratio of the pigment volume concentration to the critical pigment volume concentration.  However, the critical pigment volume concentration is the point where the maximum amount of pigment is present without voids between the particles.  It would have been obvious to a person having ordinary skill in the art to have optimized the pigment volume concentration through routine experimentation, and the motivation to do so would have been to avoid voids between the pigments in the final coating.
Considering Claim 9:  Gros teaches the amount of the polymeric binder as being 30 to 60 mass percent (Claim 7).  This overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have used binder content in the overlapping portion of the claimed range, and the motivation to do so would have been, as Gros suggests, they are suitable for use in the coating composition.  
Considering Claims 10 and 11:  Gros teaches the first and second particles as having a density of 30 to 500 kg/m3 (Claim 8).
Considering Claim 12:  Gros teaches an example where the lightweight filler is 1.53% and the other fillers are 16.8 weight percent (¶0070).
Considering Claim 13:  Gros teaches the density of the coating as being 1.20 g/cm3 (¶0070).
Considering Claim 15:  Gros teaches a substrate coated with the coating composition (¶0035).
Considering Claims 17 and 18:  Gros teaches the amount of mica as being as high as 30 percent by weight.  The upper end of the range would overlap with the claimed ratio.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of organic and inorganic lightweight filler through routine experimentation, and the motivation to do so would have been, to control the density and the cost of the final product.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gros (EP 971007) in view of Wallace (US Pat. 4,228,055) as evidenced by Rhoplex AC 1230M Acrylic Emulsion  as applied to claim 1 above, and further in view of Casimiro et al. (US 2015/0176267).
Considering Claim 14:  Gros and Wallace collectively teach the composition of claim 1.
	Gros does not teach applying the coating to a masonry wall.  However, Casimiro et al. teaches applying a coating composition comprising microspheres to a masonry wall (¶0001-02).  Gros and Casimiro et al. are analogous art as they are concerned with the same field of endeavor, namely coatings comprising light weight fillers.  It would have been obvious to a person having ordinary skill in the art to have used the coating of Gros on a wall, as in Casimiro et al., and the motivation to do so would have been, as Gros suggests, it has high weather resistance, light fastness and UV resistance (¶0013).

Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Gros teaches away from the use of large amounts of glass is not persuasive.  The portion of Gros discussed in the response is directed toward a prior art reference using 20 to 60 percent by volume of glass particles (¶0023).  This is well above the amount of glass required in the instant claims, and thus does not teach away from the claimed invention.
B)  In response to the applicants argument that Gros teaches glass particles in a list of four different types of silicate particles is not persuasive.  A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  See MPEP § 2131.02.
C)  In response to applicant's argument that Wallace et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the original specification defines the field of endeavor, as being coating compositions with low density (1:1-7), and does not limit the field of endeavor to masonry wall coatings or any other application.  As such, the coating of Wallace et al. would be within the applicant’s stated field of endeavor.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, It would have been obvious to a person having ordinary skill in the art to have used the binder of Wallace in the composition of Gros, and the motivation to do so would have been, as Rhoplex AC 1230M Acrylic Emulsion suggests, it provides good adhesion to a variety of substrates.
E)  The applicant’s argument that the pH of the binder of Wallace is incompatible with the filler of Gros is not persuasive.  Gros teaches the acrylate binder as being one component of the composition, with multiple other components, including water to dilute the system (¶0066).  The coating is described as being water thinnable (¶0041) and teaches a solids content of 63% (¶0070), thus showing the addition of water to the composition.  As such, the final pH of the composition is not the same as the pH of the binder, and can be controlled by the used of the additives of Gros.  The binder of Wallace would not render the composition unsuitable for its intended use, as a person having ordinary skill in the art would be able to control the pH of the composition to avoid degradation of the components of the coating.  
F)  The applicant’s argument that Gros does not teach the claimed ratio between the first and second fillers is not persuasive.  Gros teaches a coating composition comprising a binder resin (¶0001), that is preferably an all acrylate resin (¶0066); a first filler that is preferably a vinylidene/chloride-acrylonitrile copolymer (¶0070); and a second filler that is a mixture of mica (¶0070) and an optional expanded perlite (claim 8), where the lightweight filler is present in an amount of 0.15 to 5 weight percent of the composition (¶0066) and the mica is present in an amount of 5 to 30 weight percent (¶0066).  The second filler requires at least one second filler and the second filler comprises expanded glass particles and thus the claim allows for the second filler to comprise other components.  Mica and perlite are both lightweight inorganic fillers, and are being considered to together read on the claimed at least one second filler.
Gros teaches an example where the amount of mica is 16.8 weight percent and the amount of expanded polymer particles to be 1.53 weight percent.  This provides a ratio of the first filler to the second filler of 1:11 before the addition the perlite.  The addition of the perlite would only raise 
G)  The applicant’s argument that wall paints and metal paints are not compatible is not persuasive.  The compositions of Gros and Casimiro et al. are made from the same base materials (acrylic binder and hollow microspheres) and have substantially similar properties.  There is no indication in the prior art that the compositions would be incompatible as they use the same materials in the same general manner.
H)  The applicant’s argument that the coating of Casimiro et al. are for interior side of the wall is not persuasive.  As the wall panel is the same regardless of whether it faces into the structure or out of the structure, the term interior does not provide patentable structure to the claim.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIAM J HEINCER/Primary Examiner, Art Unit 1767